Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 06/30/2022 has been entered.  Claims 1-4 and 10 have been amended.  No claims have been added or cancelled.  Claims 1-16 are still pending in this application, with claims 1 and 10 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0069256; hereinafter Jung) in view of Jeon et al. (US 2019/0289513; hereinafter Jeon).  Note: Subject matter relied upon the rejection used with respect to the Jeon reference is supported in provisional application 62/587,182 filed on 11/16/2017.

Regarding claim 1, Jung shows a method of transmitting system information (Figures 5-6 shows a method of transmitting system information) in a frequency hopping communications system, comprising: 
determining a frequency range for the system information transmission and a target system information transmission occurrence (Figures 5-6; Par. 0053, 0064-0068; noted frequency ranges bounded by a first SS frequency 502, a second SS frequency 504, a third SS frequency 506, and a fourth SS frequency 508 and time offset values (i.e. first time 512/612, second time 514/614…etc.) when a particular SS burst is transmitted may be predetermined.); 
selecting a transmission frame occurring in the frequency range for transmission of the system information based at least in part on the target system information transmission occurrence (Figures 5-6; Par. 0064-0068; noted on the first SS frequency 602, a first SS burst set 610 is transmitted at a first time 612. Moreover, at approximately the same time as the first SS burst set 610 and on the second SS frequency 604, a second SS burst set 614 is transmitted. The first SS burst set 610 and the second SS burst set 614 end at approximately a second time 616. A first period 618 between the first time 612 and the second time 616 may be approximately 5 ms.  Time offset values may be predefined depending on SCS of an SS block and/or periodicity of an SS burst set, and PBCH and/or RMSI may indicate an exact timing offset applied to each SS burst set.); and 
transmitting the system information in the transmission frame selected (Figures 5-6; Par. 0064-0068; noted on the first SS frequency 602, a first SS burst set 610 is transmitted at a first time 612. Moreover, at approximately the same time as the first SS burst set 610 and on the second SS frequency 604, a second SS burst set 614 is transmitted. The first SS burst set 610 and the second SS burst set 614 end at approximately a second time 616.).
Jung shows all of the elements including determining the frequency range, as discussed above.  Jung does not specifically show that the frequency range for the system information transmission is within a hopping spectrum of the frequency hopping communications system. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jeon.  Specifically, Jeon shows that the frequency range for the system information transmission is within a hopping spectrum of the frequency hopping communications system (Par. 0214, 0222; noted frequency hopping for a PUCCH may occur within an active UL BWP for the wireless device.  A maximum bandwidth for CORESET for RMSI scheduling and PDSCH carrying RMSI may be equal to or smaller than a DL bandwidth of a wireless network that one or more wireless devices may support in a frequency range. For at least for one RACH preamble format, the bandwidth may be equal to or smaller than a UL bandwidth of a wireless network that one or more wireless devices may support in a frequency range. Other RACH preamble formats with larger bandwidth than a certain bandwidth of the wireless network that one or more wireless devices may support.).
In view of the above, having the system of Jung, then given the well-established teaching of Jeon, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jung as taught by Jeon, in order to provide motivation to improve wireless communications without adversely increasing signaling overhead and/or decreasing spectral efficiency (Par. 0002 of Jeon).
Regarding claim 2, modified Jung shows selecting a first frame in the frequency range following the target system information transmission occurrence (Jung: Figures 5-6; Par. 0064-0068; noted on the first SS frequency 602, a first SS burst set 610 is transmitted at a first time 612. Moreover, at approximately the same time as the first SS burst set 610 and on the second SS frequency 604, a second SS burst set 614 is transmitted. The first SS burst set 610 and the second SS burst set 614 end at approximately a second time 616. A first period 618 between the first time 612 and the second time 616 may be approximately 5 ms.  Time offset values may be predefined depending on SCS of an SS block and/or periodicity of an SS burst set, and PBCH and/or RMSI may indicate an exact timing offset applied to each SS burst set.  As shown in FIG. 6, time offset values {0 ms (for the first SS burst set 610), 0 ms (for the second SS burst set 614), 10 ms (for the third SS burst set 620), 10 ms (for the fourth SS burst set 626)} are allowed for SS block of 120 kHz SCS and SS burst set periodicity of 20 ms or longer.).
Regarding claim 3, modified Jung shows wherein selecting the frame comprises selecting a frame within the frequency range that is nearest, in the time domain, to the target system information transmission occurrence (Jung: Figures 5-6; Par. 0064-0068; noted on the first SS frequency 602, a first SS burst set 610 is transmitted at a first time 612. Moreover, at approximately the same time as the first SS burst set 610 and on the second SS frequency 604, a second SS burst set 614 is transmitted. The first SS burst set 610 and the second SS burst set 614 end at approximately a second time 616. A first period 618 between the first time 612 and the second time 616 may be approximately 5 ms.  Time offset values may be predefined depending on SCS of an SS block and/or periodicity of an SS burst set, and PBCH and/or RMSI may indicate an exact timing offset applied to each SS burst set.  As shown in FIG. 6, time offset values {0 ms (for the first SS burst set 610), 0 ms (for the second SS burst set 614), 10 ms (for the third SS burst set 620), 10 ms (for the fourth SS burst set 626)} are allowed for SS block of 120 kHz SCS and SS burst set periodicity of 20 ms or longer.).
Regarding claim 4, modified Jung shows wherein the frequency range is one or more channels of the hopping spectrum of the frequency hopping communication system (Jeon: Figures 16-17 and 21.).
Regarding claim 5, modified Jung shows wherein the frequency range is based on a receiving bandwidth of an electronic device receiving the system information (Jung: Par. 0051; noted the UE may have a smaller operating bandwidth than a carrier bandwidth. The gNB may configure the UE with a BWP including one or more SS blocks and may allow the UE to detect and/or measure the one or more SS blocks without LO retuning.).
Regarding claim 6, modified Jung shows wherein an occurrence of the frame in the frequency range is determined by a frequency hopping sequence, which is different for every period of the target system information transmission periodicity (Jung: Figure 5; noted example of the third SS frequency 506, a third SS burst set 520 is transmitted at a third time 522. A second period 524 between the second time 516 and the third time 522 may be approximately 5 ms. Moreover, following the third SS burst set 520 and on the fourth SS frequency 508, a fourth SS burst set 526 is transmitted to end at a fourth time 528.).
Regarding claim 8, modified Jung shows repeating frame selection and transmission of the system information to generate system information transmissions having periodicity substantially aligned to the target system information transmission periodicity (Jung: Figure 6; Par. 0065-0066; noted on the first SS frequency 602, a first SS burst set 610 is transmitted at a first time 612. Moreover, at approximately the same time as the first SS burst set 610 and on the second SS frequency 604, a second SS burst set 614 is transmitted. The first SS burst set 610 and the second SS burst set 614 end at approximately a second time 616. A first period 618 between the first time 612 and the second time 616 may be approximately 5 ms.  Time offset values may be predefined depending on SCS of an SS block and/or periodicity of an SS burst set, and PBCH and/or RMSI may indicate an exact timing offset applied to each SS burst set.  As shown in FIG. 6, time offset values {0 ms (for the first SS burst set 610), 0 ms (for the second SS burst set 614), 10 ms (for the third SS burst set 620), 10 ms (for the fourth SS burst set 626)} are allowed for SS block of 120 kHz SCS and SS burst set periodicity of 20 ms or longer.).
Regarding claim 9, modified Jung shows an access point (Jung: Figure 3 shows a network node/gNB performing the transmission method of Figures 5-6) in a frequency hopping communication system, comprising: a wireless interface over which wireless communications with electronic devices are carried out across a system bandwidth in accordance with a frequency hopping sequence (Jung: Figures 1, 3 and 5-6; noted transmitter and receiver included in network node/gNB for performing the methods of Figures 5-6.); and a control circuit configured to control transmission of a system information by the access point (Jung: Figures 1, 3 and 5-6; noted processor included in network node/gNB for performing the methods of Figures 5-6.), wherein the control circuit causes the access point to carry out the method according to claim 1.
Regarding claim 10, Jung shows a method of receiving system information (Figures 5-6 shows a method of receiving system information.) in an electronic device operating in a wireless communication system having a frequency hopping sequence, comprising: 
listening to frames transmitted within a frequency range of a hopping spectrum designated for transmission of system information (Figures 5-6; Par. 0064-0068; noted on the first SS frequency 602, a first SS burst set 610 is transmitted at a first time 612. Moreover, at approximately the same time as the first SS burst set 610 and on the second SS frequency 604, a second SS burst set 614 is transmitted. The first SS burst set 610 and the second SS burst set 614 end at approximately a second time 616.  Burst sets are received at different UEs based on the assigned SS frequency.); and 
receiving the system information in at least one frame within the frequency range (Figures 5-6; Par. 0064-0068; noted on the first SS frequency 602, a first SS burst set 610 is transmitted at a first time 612. Moreover, at approximately the same time as the first SS burst set 610 and on the second SS frequency 604, a second SS burst set 614 is transmitted. The first SS burst set 610 and the second SS burst set 614 end at approximately a second time 616.  Burst sets are received at different UEs based on the assigned SS frequency.), wherein the at least one frame on which the system information is received is based at least in part on a target system information transmission periodicity (Figures 5-6; Par. 0064-0068; noted on the first SS frequency 602, a first SS burst set 610 is transmitted at a first time 612. Moreover, at approximately the same time as the first SS burst set 610 and on the second SS frequency 604, a second SS burst set 614 is transmitted. The first SS burst set 610 and the second SS burst set 614 end at approximately a second time 616. A first period 618 between the first time 612 and the second time 616 may be approximately 5 ms.  Time offset values may be predefined depending on SCS of an SS block and/or periodicity of an SS burst set, and PBCH and/or RMSI may indicate an exact timing offset applied to each SS burst set.  As shown in FIG. 6, time offset values {0 ms (for the first SS burst set 610), 0 ms (for the second SS burst set 614), 10 ms (for the third SS burst set 620), 10 ms (for the fourth SS burst set 626)} are allowed for SS block of 120 kHz SCS and SS burst set periodicity of 20 ms or longer.).
Jung shows all of the elements including determining the frequency range, as discussed above.  Jung does not specifically show that the frequency range for the system information transmission is within a hopping spectrum of the frequency hopping communications system. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jeon.  Specifically, Jeon shows that the frequency range for the system information transmission is within a hopping spectrum of the frequency hopping communications system (Par. 0214, 0222; noted frequency hopping for a PUCCH may occur within an active UL BWP for the wireless device.  A maximum bandwidth for CORESET for RMSI scheduling and PDSCH carrying RMSI may be equal to or smaller than a DL bandwidth of a wireless network that one or more wireless devices may support in a frequency range. For at least for one RACH preamble format, the bandwidth may be equal to or smaller than a UL bandwidth of a wireless network that one or more wireless devices may support in a frequency range. Other RACH preamble formats with larger bandwidth than a certain bandwidth of the wireless network that one or more wireless devices may support.).
In view of the above, having the system of Jung, then given the well-established teaching of Jeon, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jung as taught by Jeon, in order to provide motivation to improve wireless communications without adversely increasing signaling overhead and/or decreasing spectral efficiency (Par. 0002 of Jeon).
Regarding claims 11 and 12, these claims are rejected based on the same reasoning as presented in the rejection of claims 4 and 5, respectively.
Regarding claim 13, modified Jung shows wherein listening to frames transmitted within the frequency range includes monitoring all channels of the frequency range in parallel (Jung: Par. 0062; noted all the SS frequencies of the wideband CC are SS raster frequencies in a given frequency band. In such an example, the SS raster frequencies in the given frequency band are a set of frequencies that an initial access UE may scan in the given frequency band for cell search.).
Regarding claim 14, modified Jung shows wherein the at least one frame comprises a first frame in the frequency range following a target system information transmission occurrence, wherein the target system information transmission occurrence is based on the target system information transmission periodicity (Jung: Figures 5-6; Par. 0064-0068; noted on the first SS frequency 602, a first SS burst set 610 is transmitted at a first time 612. Moreover, at approximately the same time as the first SS burst set 610 and on the second SS frequency 604, a second SS burst set 614 is transmitted. The first SS burst set 610 and the second SS burst set 614 end at approximately a second time 616. A first period 618 between the first time 612 and the second time 616 may be approximately 5 ms.  Time offset values may be predefined depending on SCS of an SS block and/or periodicity of an SS burst set, and PBCH and/or RMSI may indicate an exact timing offset applied to each SS burst set.  As shown in FIG. 6, time offset values {0 ms (for the first SS burst set 610), 0 ms (for the second SS burst set 614), 10 ms (for the third SS burst set 620), 10 ms (for the fourth SS burst set 626)} are allowed for SS block of 120 kHz SCS and SS burst set periodicity of 20 ms or longer.).
Regarding claim 15, this claim is rejected based on the same reasoning as presented in the rejection of claim 3.
Regarding claim 16, modified Jung shows an electronic device (Jung: Figure 2 shows remote unit/UE.), comprising: a wireless interface over which wireless communications with an access point are carried out across a system bandwidth in accordance with a frequency hopping sequence (Jung: Figures 1, 3 and 5-6; noted transmitter and receiver included in remote unit/UE for performing the methods of Figures 5-6.); and a control circuit configured to control the electronic device, wherein the control circuit configures the electronic device to carry out the method (Jung: Figures 1, 3 and 5-6; noted processor included in remote unit/UE for performing the methods of Figures 5-6.) according to claim 10.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Jeon and Yi et al. (US 2019/0356524; hereinafter Yi).
Regarding claim 7, modified Jung shows all of the elements except transmitting device-specific signaling and/or device-specific data in any frame within the frequency range not selected for transmission of the system information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Yi.  Specifically, Yi shows transmitting device-specific signaling and/or device-specific data in any frame within the frequency range not selected for transmission of the system information (Figures 12-13; noted transmission of data within the same frequency range of the control data.).
In view of the above, having the system of Jung, then given the well-established teaching of Yi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Jung as taught by Yi, in order to provide motivation for allowing a control channel or control resource set to be defined efficiently (Par. 0011 of Yi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190313437 A1 - relates generally to wireless communications and more particularly relates to configuring bandwidth parts.
US 20160381601 A1 - relates generally to digital communication and more specifically to cellular communications.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REDENTOR PASIA/Primary Examiner, Art Unit 2413